Title: From George Washington to Henry Laurens, 31 January 1778
From: Washington, George
To: Laurens, Henry



Sir,
Valley-forge Jany 31st 1778.

I this morning received your favor of the 27th Ulto.
I cannot sufficiently express the obligation I feel to you for your friendship and politeness upon an occasion in which I am so deeply interested. I was not unapprized that a malignant faction had been for sometime forming to my prejudice; which, conscious as I am of having ever done all in my power to answer the important purposes of the trust reposed in me, could not but give me some pain on a personal account; but my chief concern arises from an apprehension of the dangerous consequences, which intestine dissentions may produce to the common cause.
As I have no other view than to promote the public good, & am unambitious of honours not founded in the approbation of my Country, I would not desire in the least degree to suppress a free spirit of enquiry into any part of my conduct that even faction itself may deem reprehensible.
The anonymous paper handed you exhibits many serious charges, and it is my wish that it should be submitted to Congress. this I am the more inclined to, as the suppression, or concealment, may possibly involve you in embarrassments hereafter; since it is uncertain how many, or who may be privy to the contents.
My Enemies take an ungenerous advantage of me—they know the delicacy of my situation and that motives of policy deprive me of the defence I might otherwise make against their insiduous attacks. They know I cannot combat their insinuations, however injurious, without disclosing secrets, it is of the utmost moment to conceal—But why should I expect to be exempt from censure—the unfailing lot of an elevated station? Merits and talents, with which I can have no pretensions of rivalship, have ever been subject to it. My Heart tells me it has been my unremitted aim to do the best circumstances would permit; yet, I may have been very often mistaken in my judgment of the means, and may, in many instances deserve the imputation of error.
I cannot forbear repeating that I have a grateful sense of the favourable disposition you have manifested to me in this affair, and beg you will believe me to be with sentiments of real esteem and regard. Sir Yr much obliged & Obedt Sert

Go: Washington

